Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 1 of 21 Page ID #:1367



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       SACV 20‐835 JGB (SHKx)                                Date May 26, 2020
   Title Melissa Ahlman, et al. v. Don Barnes, et al.


   Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


       MAYNOR GALVEZ/NOE U. PONCE                                        Not Reported
                   Deputy Clerk                                         Court Reporter


      Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                  None Present                                           None Present

   Proceedings:      Order (1) GRANTING‐IN‐PART and DENYING‐IN‐PART Plaintiffs’ Application
                     for Temporary Restraining Order or Preliminary Injunction (Dkt. No. 41);
                     and (2) GRANTING Plaintiffs’ Motion for Provisional Class Certification (Dkt.
                     No. 42) (IN CHAMBERS)

          Before the Court are (1) Plaintiffs’ Application for Temporary Restraining Order or
  Preliminary Injunction and (2) Plaintiffs’ Motion for Provisional Class Certification.
  (“Application,” Dkt. No. 41; “Motion,” Dkt. No. 42.) The Court held a hearing on May 19, 2020.
  After considering the papers filed in support of and in opposition to the Motion and
  Application, the Court GRANTS the Motion and GRANTS‐IN‐PART and DENIES‐IN‐PART the
  Application.

                                              I. BACKGROUND

          On April 30, 2020, Plaintiffs filed their complaint against Defendants Don Barnes and
  Orange County. (“Complaint,” Dkt. No. 1.) The Complaint alleges five causes of action: (1)
  Unconstitutional Conditions of Confinement in Violation of the Fourteenth Amendment to the
  U.S. Constitution; (2) Unconstitutional Punishment in Violation of the Fourteenth Amendment
  to the U.S. Constitution; (3) Unconstitutional Conditions of Confinement in Violation of the
  Eighth Amendment to the U.S. Constitution; (4) Discrimination on the Basis of Disability in
  Violation of Title II of the ADA; and (5) Discrimination on the Basis of Disability in Violation of
  Section 504 of the Rehabilitation Act. (Id.)

         Plaintiffs filed the Motion and the Application on May 11, 2020. (Motion; Application.)
  In support of the Application, Plaintiffs filed:

   Page 1 of 21                          CIVIL MINUTES—GENERAL            Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 2 of 21 Page ID #:1368




                 Exhibit A (“Takei Declaration,” Dkt. No. 41‐3);
                 Exhibit B (“Wagner Declaration,” Dkt. No. 41‐4);
                 Exhibit C (“Parker Declaration,” Dkt. No. 41‐5);
                 Exhibit D (“Goldenson Declaration,” Dkt. No. 41‐6);
                 Exhibit H (“Ramirez Declaration,” Dkt. No. 41‐10);
                 Exhibit I (“Trace Declaration,” Dkt. No. 41‐11);
                 Exhibit J (“Second Wagner Declaration,” Dkt. No. 41‐12);
                 Exhibit K (“Seif Declaration,” Dkt. No. 41‐13);
                 Exhibit L (“Miranda Declaration,” Dkt. No. 41‐14);
                 Exhibit M (“Esparza Declaration,” Dkt. No. 41‐15);
                 Exhibit N (“Godinez Declaration,” Dkt. No. 41‐16);
                 Exhibit O (“Farias Declaration,” Dkt. No. 41‐17);
                 Exhibit P (“Lentz Declaration,” Dkt. No. 41‐18);
                 Exhibit Q (“Ahlman Declaration,” Dkt. No. 41‐19);
                 Exhibit R (“Bonilla Declaration,” Dkt. No. 41‐20);
                 Exhibit S (“Ortiz Declaration,” Dkt. No. 41‐21);
                 Exhibit T (“Hernandez Declaration,” Dkt. No. 41‐22);
                 Exhibit U (“Herrera Declaration,” Dkt. No. 41‐23);
                 Exhibit V (“Trace Declaration,” Dkt. No. 41‐24);
                 Exhibit W (“Cardone Declaration,” Dkt. No. 41‐25);
                 Exhibit X (“Baguiao Declaration,” Dkt. No. 41‐26);
                 Exhibit Y (“Castillo Declaration,” Dkt. No. 41‐27);
                 Exhibit Z (“Kauwe Declaration,” Dkt. No. 41‐28);
                 Exhibit AA (“Saem Declaration,” Dkt. No. 41‐29);
                 Exhibit BB (“Campbell Declaration,” Dkt. No. 41‐30);
                 Exhibit CC–NN (“Grievance Declarations,” Dkt. Nos. 41‐31–41‐42.)

          Defendants opposed both the Motion and the Application on May 12, 2020.
  (“Application Opposition,” Dkt. No. 44; “Motion Opposition,” Dkt. No. 47.) In support of the
  Motion Opposition, Defendants filed Evidentiary Objections.1 (“Motion Objections,” Dkt. No
  48.) In support of the Application Opposition, Defendants filed:

          1
            To the extent that the Court relies on objected‐to evidence, the objections are
  overruled. Capitol Records, LLC v. BlueBeat, Inc., 765 F. Supp. 2d 1198 n.1 (C.D. Cal. 2010).
  “District courts, though, ‘may give . . . inadmissible evidence some weight . . . [to] prevent[ ]
  irreparable harm before trial.’ ” Weride Corp. v. Kun Huang, 379 F .Supp. 3d 834, 845 (N.D. Cal.
  2019) (quoting Johnson v. Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009)). For the purposes of
  the preliminary injunction, “evidentiary issues ‘properly go to weight rather than admissibility.’
  ” Id. (quoting Go Daddy Operating Co., LLC v. Ghaznavi, 2018 WL 1091257, at *14 (N.D. Cal. Feb.
  28, 2018). Thus, the Court takes the objections under advisement in considering the Motion
  and Application.

   Page 2 of 21                        CIVIL MINUTES—GENERAL            Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 3 of 21 Page ID #:1369




                 Declaration of Martin Ramirez (“M. Ramirez Declaration,” Dkt. No. 44‐2);
                 Declaration of Joseph Balicki (“Balicki Declaration,” Dkt. No. 44‐10);
                 Declaration of C. Hsien Chian (“Chian Declaration,” Dkt. No. 44‐15);
                 Declaration of D. Kevin Dunn (“Dunn Declaration,” Dkt. No. 44‐22);
                 Request for Judicial Notice (“Defendants’ RJN,” Dkt. No. 45);
                 Evidentiary Objections (“Application Objections,” Dkt. No. 46).

         On May 13, 2020, Plaintiffs replied in support of the Application. (“Application Reply,”
  Dkt. No. 49.) On May 14, 2020, Plaintiffs replied in support of the Motion. (“Motion Reply,”
  Dkt. No. 50.) On May 18, 2020, Plaintiffs submitted several supplemental declarations. The
  Court held a telephonic hearing on May 19, 2020.

                                             II.   FACTS

          On December 31, 2019, China reported incidents of a pneumonia of unknown cause
   to the World Health Organization. Since then, that infectious disease, which came to be known
  as coronavirus disease 2019 (COVID‐19), has swept the globe, infecting millions and killing over
  three hundred thousand people. COVID‐19 is particularly dangerous to people who are older or
  have certain health conditions and disabilities, including diabetes, lung disease, heart disease,
  and compromised immune systems. (Goldenson Declaration ¶ 27; Parker Declaration ¶ 19.)

          COVID‐19 has proven to be extremely contagious: it is airborne and survives on surfaces
  for days.2 To limit the spread of this potentially fatal disease, the governor of California—along
  with leaders around the globe—ordered residents to stay home, avoid non‐essential contacts,
  and to keep six feet away from others wherever possible.

          At least 369 inmates at the Orange County Jail (“Jail”) have been infected with COVID‐
     3
  19. COVID‐19 is particularly dangerous in jails and prisons, where inmates are often unable to
  practice the recommended social distancing, lack access to basic hygienic necessities, and are
  regularly exposed to correctional officers and staff who move in and out of the Jail. (Goldenson
  Declaration ¶¶ 17–19.) The Centers for Disease Control (“CDC”) has issued special guidance
  that offer strategies to help prevent COVID‐19 infection in prisons and jails (“CDC Guidelines”). 4


          2
           See Neeltje van Doremalen, Ph.D., et al., Aerosol and Surface Stability of SARS‐CoV‐2
  as Compared with SARS‐CoV‐1, N. England J. Med. 2020; 382:1564‐1567
  https://www.nejm.org/doi/full/10.1056/NEJMc2004973 (last accessed May 15, 2020.)
          3
           Orange County Sheriff’s Department, COVID‐19 in OC Jails (May 18, 2020),
  https://www.ocsd.org/about_ocsd/covid_19.
          4
           Interim Guidance on Management of Coronavirus Disease 2019 (COVID‐19) in
  Correctional and Detention Facilities, Centers for Disease Control and Prevention (March 23,

   Page 3 of 21                        CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 4 of 21 Page ID #:1370



  The CDC Guidelines recommend “placing cases and individuals with symptoms under medical
  isolation, quarantining their close contacts, and facilitating necessary medical care, while
  observing relevant infection control and environmental disinfection protocols and wearing
  recommended [personal protective equipment].”

  A. Jail Facilities & Housing

          The Jail houses inmates across four facilities:

         Theo Lacy has a rated capacity of 2,080 occupants.5 It is composed of a large number of
          barrack style dorms, seven module units where people are housed in two‐person cells
          that share common day rooms and shower facilities, and two module units where
          people are housed in single‐person cells that share common day rooms and shower
          facilities.

         The Men’s Central Jail has a rated capacity of 1,219 occupants. It is composed primarily
          of module units where people are housed in cells that vary in size from four to eight
          occupants; occupants share toilet and shower facilities. There are also dormitory style
          units where occupants share common day rooms, shower, and toilet facilities.

         The Women’s Central Jail has a rated capacity of 274 occupants. It is composed
          primarily of dormitory style units which sleep up to 30 occupants in one unit, where
          occupants share toilet and shower facilities. There is also one unit where people are
          housed in single cells and share shower facilities.

         The Intake and Release Center has a rated capacity of 407 occupants. It is composed
          primarily of module units where people are housed in single‐person cells that share
          common day rooms and shower facilities.

  (Complaint ¶ 49.) Collectively, the Orange County Jail has a total of 51 medical isolation cells.
  (Id.)

  B. Response to COVID‐19

  2020) https://www.cdc.gov/coronavirus/2019‐ncov/community/correction‐
  detention/guidance‐correctional‐detention.html
          5
             The rated capacity of a facility means the maximum number of incarcerated occupants
  that a facility’s cells and dormitories were designed to hold in conformity with Title 15
  regulations (maintained by BSCC) and Title 24 regulations (maintained by the California Building
  Standards Commission). (Complaint ¶ 49.) The rated capacity does not include housing
  dedicated for health care or disciplinary separation housing. (Id.) The actual capacity of the
  facilities as identified by Defendants is significantly larger than the rated capacity. (Compare
  Complaint ¶ 49 with Balicki Declaration, Exhibit A.)

   Page 4 of 21                         CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 5 of 21 Page ID #:1371




          1. Population Reduction Efforts

          Since the outbreak, Defendants have reduced the Jail’s population. (Balicki Declaration
  ¶ 6.) However, they have failed to meet the 50% target reduction rate set by Defendants’ own
  Correctional Health Services. (Id.) Early release is available for vulnerable individuals, but only
  if those individuals have less than sixty days remaining on their sentence. (M. Ramirez
  Declaration ¶ 9.) Early release is not available for pre‐trial detainees. (Id.) Additionally, the
  California Judicial Council reduced bail to $0 for many offenses, allowing some pretrial
  detainees to await trial on bail. (Id. ¶ 9.)

          Despite these population reduction measures, 2,826 individuals remain in the Jail.
  (Balicki Declaration ¶ 6, Exhibit A.) As of May 12, 2020, the actual capacity of each facility was:

                 Central Men’s Jail:            500
                 Central Women’s Jail:          106
                 IRC:                           411
                 Theo Lacy:                     1746

  (Id., Exhibit A.) Of the individuals remaining in the Jail, Defendants have identified 488
  detainees who are medically vulnerable and at heightened risk of serious infection and death.
  (Complaint ¶ 7; Application at 5.) However, it is not clear where the medically vulnerable
  individuals are currently housed.

          2. Quarantine Efforts

          Joseph Balicki, a Commander in the Orange County Sheriff’s Department (“OCSD”)
  assigned to the Custody Operations Command, submits that the Jail uniformly quarantines new
  arrivals at the Jail for 14 days and tests them before release into the jail generally. (Balicki
  Declaration ¶ 7.) However, it appears that the quarantine is only a partial one, as “[i]nmates
  who are quarantined or in isolation continue to have access to the dayroom where they can
  shower and use the telephones.” (Id. ¶ 14.) Additionally, groups of quarantined individuals are
  mixed together. (Miranda Declaration ¶¶ 22, 25; Esparza Declaration ¶ 7; Godinez Declaration
  ¶11.)

          The testimony of many inmates, who submit that new arrivals and individuals with
  known exposure are not always quarantined contradicts Officer Balicki’s testimony. (See, e.g.,
  Seif Declaration ¶ 10; Wagner Declaration ¶ 14.) For example, one new arrival, whose father
  had COVID‐19, was not quarantined before he was moved into the general population.
  (Wagner Declaration ¶ 14.) Another inmate was not quarantined after a trip to the emergency
  room. (Ortiz Declaration ¶¶ 18–19.) These inconsistent quarantine practices have led to a
  cluster of new infections in at least one instance. (See Miranda Declaration ¶¶ 8, 25; Godinez
  Declaration ¶¶ 8–9; Goldenson Declaration ¶ 45; Farias Declaration ¶¶ 6–10; Lentz Declaration
  ¶¶ 5–11.)
   Page 5 of 21                           CIVIL MINUTES—GENERAL           Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 6 of 21 Page ID #:1372



          3. Facility‐Wide Social Distancing Opportunities

          The Jail has implemented procedures to allow inmates to socially distance. (Balicki
  Declaration ¶ 9.) However, limits of the Jail’s design and capacity precludes full social
  distancing for the current inmate population. Multiple inmates sleep in the same room, with
  beds less than six feet apart. (Ahlman Declaration ¶¶ 7–8, 11–14; Bonilla Declaration ¶¶ 6–7;
  Ramirez Declaration ¶ 19; Lentz Declaration ¶ 12.) Inmates share the common spaces and
  phones, where it is impossible to remain six feet apart. (Ramirez Declaration ¶¶ 18, 19; Bonilla
  Declaration ¶¶ 6–7; Ortiz Declaration ¶¶ 5–7.) Some have been placed in overcrowded holding
  units. (Ahlman Declaration ¶ 5.)

         The Jail allows symptomatic individuals to mingle in common areas with asymptomatic
  ones. (Hernandez Declaration ¶¶ 6– 10, 30; Ramirez Declaration ¶¶ 21.) Inmates are also
  transferred within the Jail, increasing the risk of exposure. (Miranda Declaration ¶¶ 4, 6, 9–12;
  Godinez Declaration ¶¶ 7, 10–13.)

          4. Availability of Cleaning Supplies, Personal Hygiene Supplies, and Personal
             Protective Equipment

          Inmates receive cleaning supplies including soap, disinfectant and towels. (Balicki
  Declaration ¶ 10.) However, they do not receive sufficent cleaning supplies to keep their living
  areas clean and disinfected. (See, e.g., Ahlman Declaration ¶¶ 18–20; Bonilla Declaration ¶ 12,
  16; Baguiao Declaration ¶¶ 14–15; Campbell Declaration ¶ 20; Castillo Declaration ¶ 19;
  Esparza Declaration ¶ 12; Godinez Declaration ¶ 17; Hernandez Declaration ¶¶ 11–12; Miranda
  Declaration ¶¶ 17, 24–25; Trace Declaration ¶ 18; Wagner Declaration ¶ 15; Farias Declaration
  ¶ 13.) Some inmates report requesting soap but not receiving any for days. (See, e.g., Trace
  Declaration ¶ 2.) Others report that multiple housing sectors must share a single bottle of
  cleaning solution. (Ramirez Declaration ¶ 14.) Inmates also receive facial coverings. (Balicki
  Declaration ¶ 11.) Some inmates report that the cloth masks provided are not replaced for
  weeks or are made from blood‐ and feces‐stained sheets. (See Ramirez Declaration ¶¶ 10–11
  & 14–15, 17.)

          5. Testing

          The Jail has a policy to test individuals with COVID‐19 symptoms as well as
  asymptomatic individuals before they are released from quarantine. (Chiang Declaration ¶¶
  12, 13.) On many ocassions, however, inmates were not tested after exposure to an individual
  with a confirmed case of COVID‐19. (Seif Declaration ¶ 9; Herrera Declaration ¶¶ 6,10; Wagner
  Declaration ¶ 14.) The Jail does not test the cellmates of symptomatic individuals or entire
  units when there are multiple confirmed cases. (Ramirez Declaration ¶¶ 20–23.) Inmates
  awaiting the outcome of a COVID‐19 test have been allowed to return to the general
  population. (Id.)

  //

   Page 6 of 21                        CIVIL MINUTES—GENERAL            Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 7 of 21 Page ID #:1373



  C. State of the Outbreak

         To date, there have been 369 positive tests for COVID‐19.6 As of May 12, 2020, all but
  one of the confirmed COVID‐19 tests had come from the Central Men’s Jail.7 (Balicki
  Declaration ¶ 8.)

                                       III.   LEGAL STANDARDS

  A. Provisional Class Certification

          Courts in the Ninth Circuit “routinely grant provisional class certification for purposes of
  entering injunctive relief.” Carrillo v. Schneider Logistics, Inc., 2012 WL 556309, at *9 (C.D. Cal.
  Jan. 31, 2012) (citing Baharona‐Gomez v. Reno, 167 F.3d 1228, 1233 (9th Cir. 1999)). Federal
  Rule of Civil Procedure 23 (“Rule 23”) governs the litigation of class actions. A party seeking
  class certification must establish the following prerequisites:

          (1) the class is so numerous that joinder of all members is impracticable; (2) there
          are questions of law or fact common to the class; (3) the claims or defenses of the
          representative parties are typical of the claims or defenses of the class; and (4) the
          representative parties will fairly and adequately protect the interests of the class.

  Fed. R. Civ. P. 23(a). After satisfying the four prerequisites of numerosity, commonality,
  typicality, and adequacy, a party must also demonstrate one of the following: (1) a risk that
  separate actions would create incompatible standards of conduct for the defendant or
  prejudice individual class members not parties to the action; (2) the defendant has treated the
  members of the class as a class, making appropriate injunctive or declaratory relief with respect
  to the class as a whole; or (3) common questions of law or fact predominate over questions
  affecting individual members and that a class action is a superior method for fairly and
  efficiently adjudicating the action. See Fed. R. Civ. P. 23(b)(1)–(3).8

          6
           Orange County Sheriff’s Department, COVID‐19 in OC Jails (May 26, 2020),
  https://www.ocsd.org/about_ocsd/covid_19.
          7
             While the Orange County Sherriff’s Department releases information every week day
  regarding the number of Jail‐wide positive tests, it does not break those numbers down by
  facility. The Court must therefore rely upon the break down provided in the Balicki Declaration,
  which accounts for only 322 of the 369 positive tests. It is possible, therefore, that the other
  facilities may now have more confirmed COVID‐19 tests.
          8
           While some circuits have adopted an “ascertainability” prerequisite to certification,
  the Ninth Circuit has not. Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 n.4 (9th Cir.
  2017) (“ConAgra cites no other precedent to support the notion that our court has adopted an
  ‘ascertainability’ requirement. This is not surprising because we have not. Instead, we have
  addressed the types of alleged definitional deficiencies other courts have referred to as
  ‘ascertainability’ issues . . . through analysis of Rule 23’s enumerated requirements.”).

   Page 7 of 21                          CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 8 of 21 Page ID #:1374




          A trial court has broad discretion regarding whether to grant a motion for class
  certification. See Bateman v. Am. Multi‐Cinema, Inc., 623 F.3d 708, 712 (9th Cir. 2010).
  However, “[a] party seeking class certification must affirmatively demonstrate compliance with
  [Rule 23]—that is, the party must be prepared to prove that there are in fact sufficiently
  numerous parties, common questions of law or fact, etc.” Wal‐Mart Stores, Inc. v. Dukes, 564
  U.S. 338, 350 (2011). A district court must conduct a “rigorous analysis” that frequently “will
  entail some overlap with the merits of the plaintiff’s underlying claim.” Id. at 351. “Courts
  typically proceed claim‐by‐claim in determining whether the Rule 23 requirements have been
  met, particularly as to the Rule 23(a)(2) and (b)(3) requirements of common questions and
  predominance.” Allen v. Verizon California, Inc., 2010 WL 11583099, at *2 (C.D. Cal. Aug. 12,
  2010).

           Rule 23 further provides that “[w]hen appropriate, an action may be brought or
  maintained as a class action with respect to particular issues,” Fed. R. Civ. P. 23(c)(4), or the
  “class may be divided into subclasses that are each treated as a class under this rule,” Fed. R.
  Civ. P. 23(c)(5). “This means that each subclass must independently meet the requirements of
  Rule 23 for the maintenance of a class action.” Betts v. Reliable Collection Agency, Ltd., 659
  F.2d 1000, 1005 (9th Cir. 1981).

  B. Preliminary Injunction

          “A preliminary injunction is an extraordinary and drastic remedy; it is never awarded as
  of right.” Munaf v. Geren, 553 U.S. 674, 690 (2008) (citations omitted). An injunction is binding
  only on parties to the action, their officers, agents, servants, employees and attorneys and
  those “in active concert or participation” with them. Fed. R. Civ. P. 65(d).

           “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on
  the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
  the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter
  v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The Ninth Circuit employs the “serious
  questions” test, which states “‘serious questions going to the merits’ and a balance of hardships
  that tips sharply towards the plaintiff can support issuance of a preliminary injunction, so long
  as the plaintiff also shows that there is a likelihood of irreparable injury and that the injunction
  is in the public interest.” Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
  2011). “A preliminary injunction is an extraordinary and drastic remedy; it is never awarded as
  of right.” Munaf v. Geren, 553 U.S. 674, 690 (2008) (citations omitted).

                                           IV.   DISCUSSION

  A. Class Certification

          For purposes of the emergency injunctive relief, Plaintiffs seek provisional certification
  of the following classes:

   Page 8 of 21                         CIVIL MINUTES—GENERAL              Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 9 of 21 Page ID #:1375




         The Pre‐Trial Class: “[A]ll current and future pre‐trial detainees incarcerated at the
          Orange County Jail”
         Post‐Conviction Class: “[A]ll current and future post‐conviction prisoners incarcerated
          at the Orange County Jail from the present until the COVID‐19 pandemic has abated”

  (Motion at 2.) For both the pre‐trial and post‐conviction classes, Plaintiffs additionally seek
  provisional certification of the following sub‐classes

         Medically‐Vulnerable Subclass: “[A] subclass of all persons who, by reason of age or
          medical condition, the CDC has identified as particularly vulnerable to injury or death if
          they were to contract COVID‐19”
         Disability Subclass: “[A] subclass of all persons within the Medically Vulnerable
          Subclasses who are vulnerable because of a disability as defined in federal law”

  (Id.) Federal judges around the country have provisionally certified similar classes of detainees
  brining claims arising from the COVID‐19 pandemic. See, e.g., Roman v. Wolf, No. 5:20‐cv‐768,
  (TJH) (PHV) (C.D. Cal. Apr. 23, 2020), Dkt. No. 52; Zepeda Rivas v. Jennings, 2020 WL 2059848,
  at *1 (N.D. Cal. Apr. 29, 2020); Mays v. Dart, 2020 WL 1812381, at * 4 (N.D. Ill. Apr. 9, 2020);
  Wilson v. Williams, 2020 WL 1940882, at *8 (N.D. Ohio Apr. 22, 2020). In a sparse Opposition,
  Defendants argue with minimal citation to the law that the proposed classes and subclasses fail
  to meet the requirements of Rule 23. (See generally Motion Opposition.) Defendants are
  mistaken.

      1. Numerosity

          A class satisfies the prerequisite of numerosity if it is so large that joinder of all class
  members is impracticable. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). To be
  impracticable, joinder must be difficult or inconvenient but need not be impossible. Keegan v.
  American Honda Motor Co., 284 F.R.D. 504, 522 (C.D. Cal. 2012). There is no numerical cutoff
  for sufficient numerosity. Id. However, forty or more members will generally satisfy the
  numerosity requirement. Id.

          In their Motion, Plaintiffs estimate that there 3,047 individuals incarcerated in the Jail.
  (Motion at 13.) Relying on the most recent data collected by the California Board of
  State and Community Corrections, they further estimate that approximately 57% of Jail
  population is being held pretrial and 43% of the population is serving a sentence of
  incarceration. (Id.) Based on these estimates both the Pre‐Trial and Post‐Conviction classes
  likely have over 1,000 individuals. Additionally, Plaintiffs estimate that “40% of the Pre‐trial and
  Post‐conviction Classes are expected to be members of the Disability Subclasses, with an even
  greater number being a part of each Medically‐Vulnerable Subclass.” (Motion at 13.) Based on
  that figure about 1,200 inmates will be members of the Disability Subclass and at least 1,200
  will be members of the Medically‐Vulnerable Subclass.


   Page 9 of 21                         CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 10 of 21 Page ID #:1376



           Defendants cryptically respond that numerosity is not satisfied because “[t]here is no
   issue that the class is so numerous that joinder of members is impracticable.” (Motion
   Opposition at 4.) But despite their contention that “the Orange County Sheriff’s Department
   can provide a specific number as to the inmates in custody on a particular day,” they fail to
   provide any number—even an estimate—that the Court can use to assess numerosity. (See id.)
   The Court therefore relies on the figures provided by Plaintiffs and finds the class is sufficiently
   numerous that joinder of all class members would be impracticable for both classes and both
   subclasses.

      2. Commonality

            The commonality requirement is satisfied when plaintiffs assert claims that “depend
   upon a common contention . . . capable of classwide resolution—which means that a
   determination of its truth or falsity will resolve an issue that is central to the validity of each
   one of the claims in one stroke.” Wal‐Mart, 564 U.S. at 350; see also id. (“What matters to class
   certification . . . is not the raising of common questions . . . but, rather, the capacity of a
   classwide proceeding to generate common answers apt to drive the resolution of the
   litigation.”) (internal quotation marks and citations omitted). Differences among putative class
   members can impede the generation of such common answers. Id. In the Ninth Circuit, “Rule
   23(a)(2) has been construed permissively. . . . The existence of shared legal issues with
   divergent factual predicates is sufficient, as is a common core of salient facts coupled with
   disparate legal remedies within the class.” Staton v. Boeing Co., 327 F.3d 938, 953 (9th Cir.
   2003).

           Plaintiffs argue that commonality is satisfied because all class members are incarcerated
   in Defendants’ Jail during the COVID‐19 pandemic and all are subject to the same policies that
   they now argue are unconstitutional. (Motion at 15–16.) Defendants argue that commonality
   is not satisfied because “[e]ach individual has a specific medical profile.” (Motion Opposition at
   4.) While that may be the case, Plaintiffs challenge Defendants’ institution‐wide response and
   seek institution‐wide injunctive relief. Accordingly, the relevant questions such as deliberate
   indifference will be decided on a classwide, rather than individual, basis. See Armstrong v.
   Davis, 275 F.3d 849, 868 (9th Cir. 2001) (“Commonality is satisfied where the lawsuit challenges
   a system‐wide practice or policy that affects all of the putative class members.”). The Court
   therefore finds Plaintiffs have established commonality for both classes and both subclasses.

      3. Typicality

          “The purpose of the typicality requirement is to assure that the interest of the named
   representative aligns with the interests of the class.” Hanon v. Dataproducts Corp., 976 F.2d
   497, 508 (9th Cir. 1992). The typicality inquiry focuses on the claims, not the specific facts
   underlying them. Just Film, Inc. v. Buono, 847 F.3d 1108, 1116 (9th Cir. 2017). “The
   requirement is permissive, such that ‘representative claims are typical if they are reasonably
   coextensive with those of absent class members; they need not be substantially identical.’” Id.
   (quoting Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014)). “Measures of typicality include

    Page 10 of 21                        CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 11 of 21 Page ID #:1377



   whether other members have the same or similar injury, whether the action is based on
   conduct which is not unique to the named plaintiffs, and whether other class members have
   been injured by the same course of conduct.” Id. (internal quotations and citations omitted).
   The applicability of different defenses to the class representative will preclude typicality if
   “there is a danger that absent class members will suffer if their representative is preoccupied
   with defenses unique to it.” Id. (quoting Hanon, 976 F.2d at 508).

           Here, Plaintiffs are individuals incarcerated at Defendants’ Jail who assert that the
   conditions of confinement at the Jail during the COVID‐19 violate their constitutional and other
   statutor rights. (Motion at 17.) They advance the same legal arguments for the proposed class.
   Defendants appear to argue that typicality is not met because “each individual Plaintiff’s claim
   is subject to unique defenses.” (Motion at 17.) But they fail to identify specifically what those
   individual defenses are—if Plaintiffs’ claims were truly subject unique defenses that would
   distract them from prosecuting the class claims, presumably Defendants would be able to
   readily identify them. Because they cannot do so, the Court finds that Plaintiffs are typical of
   the proposed classes and subclasses.

      4. Adequacy

           In determining whether a proposed class representative will adequately protect the
   interests of the class, the court asks whether the proposed class representatives and their
   counsel have any conflicts of interest with any class members and whether the proposed class
   representatives and their counsel will prosecute the action vigorously on behalf of the class.
   Hanlon, 150 F.3d at 1020.

          Plaintiffs represent that they have no conflicts with the proposed classes and subclasses.
   (Motion at 18.) Additionally, Plaintiffs’ counsel represents that they will prosecute this action
   vigorously and have experience litigating similar class actions in the same area of law. (Id. at
   19.) Defendants do not appear to challenge adequacy. Accordingly, the Court finds the
   adequacy requirement is satisfied.

      5. Rule 23(b) Requirements

           Plaintiffs seek to certify their proposed sub‐class under Rule 23(b)(2). (Motion at 19–
   20.) Rule 23(b)(2) permits certification of a class seeking declaratory or injunctive relief where
   “the party opposing the class has acted or refused to act on grounds that apply generally to the
   class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting
   the class as a whole.” Fed. R. Civ. P. 23(b)(2). In the Ninth Circuit, “[i]t is sufficient to meet the
   requirements of Rule 23(b)(2) [when] class members complain of a pattern or practice that is
   generally applicable to the class as a whole.” Rodriguez I, 591 F.3d at 1125 (9th Cir. 2010)
   (internal citation and quotation marks omitted) (finding certification under Rule 23(b)(2) proper
   where “proposed members of the class each challenge Respondents’ practice of prolonged
   detention of detainees without providing a bond hearing and seek as relief a bond hearing with
   the burden placed on the government”). Thus, the critical inquiry is “whether class members

    Page 11 of 21                         CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 12 of 21 Page ID #:1378



   seek uniform relief from a practice applicable to all of them.” Rodriguez I, 591 F.3d at 1125.

           Here, Plaintiffs challenge the conditions at the Jail and Defendants’ alleged insufficient
   response to the COVID‐19 pandemic. They allege that the conditions of confinement violate
   their federal constitutional and statutory rights. And they seek uniform injunctive relief: an
   order compelling Defendants to release members of the Disabled and Medically‐Vulnerable
   subclasses and mitigate the dangers of COVID‐19 within the Jail. See Parsons v. Ryan, 754 F.3d
   657, 689 (9th Cir. 2014) (Rule 23(b)(2) satisfied where state department of corrections
   established policies and practices that placed “every inmate in custody in peril” and all class
   members sought essentially the same injunctive relief). For purposes of this inquiry, “[t]he fact
   that some class members may have suffered no injury or different injuries from the challenged
   practice does not prevent the class from meeting the requirements of Rule 23(b)(2).” Id. Here,
   a single injunction would provide relief to each class member. See Wal‐Mart, 564 U.S. at 360.
   Accordingly, the Court concludes Rule 23(b)(2)’s requirements are satisfied.9

   B. Preliminary Injunction

           1. Success on the Merits or Serious Questions

          Defendants argue that Plaintiffs are not likely to succeed on the merits for three
   reasons: (1) Plaintiffs failed to exhaust administrative remedies; (2) Plaintiffs fail to establish
   deliberate indifference; and (3) Plaintiffs fail to establish that Defendants discriminated against
   any members of the Disability Subclass.

                    a. Exhaustion

           The Prison Litigation Reform Act of 1995 (“PLRA”) provides that, “[n]o action shall be
   brought with respect to prison conditions under section 1983 of this title, or any other Federal
   law, by a prisoner confined in any jail, prison, or other correctional facility until such
   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Defendants
   argue that Plaintiffs’ section 1983 claims must fail because they have failed to exhaust their
   administrative remedies. Plaintiffs, however, have submitted evidence that they filed


           9
             Defendants make several additional arguments in the Motion Opposition which are
   wholly untethered to the law. For example, they argue about predominance and ongoing
   litigation by members of the class. (Motion Opposition at 4.) As considerations relevant to
   Rule 23(b)(3) classes, such arguments are inappropriate here—where Plaintiffs seek
   certification of Rule 23(b)(2) classes. Additionally, Defendants advance an obscure argument
   that appears to conflate ascertainability and standing. (Id. at 7.) The Ninth Circuit does not
   recognize an ascertainability requirement. See Briseno, 844 F.3d at 1125 n.4. Moreover, even
   if the proposed class included individuals without standing (and it does not, Defendant’s
   argument on that point is incomprehensible), the existence of putative members without
   standing does not defeat certification.

    Page 12 of 21                        CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 13 of 21 Page ID #:1379



   grievances with the Jail. (See Grievance Declarations.) The Jail refused to adjudicate some of
   the grievances and denied others but failed to adjudicate the appeal. (Id.) “When prison
   officials improperly fail to process a prisoner’s grievance, the prisoner is deemed to have
   exhausted available administrative remedies.” See Andres v. Marshall, 867 F.3d 1076, 1079
   (9th Cir. 2017); see also Karas v. Marciano, 2017 WL 6816858, at *4 (C.D. Cal. Nov. 13, 2017)
   (“When a prisoner submits a [grievance] but never receives a response thereto, the
   administrative remedies are ‘rendered effectively unavailable by defendants’ actions.’”).
   Accordingly, the Court concludes that Plaintiffs have exhausted available administrative
   remedies for their section 1983 claims.

                    b. Deliberate Indifference

          Plaintiffs challenge the conditions of their confinement under both the Eighth and
   Fourteenth Amendments. To succeed under either amendment, Plaintiffs must establish
   “deliberate indifference” on the part of Defendants. Farmer v. Brennan, 511 U.S. 825, 846
   (1994) (Eight Amendment); Kingsley v. Hendrickson, 135 S.Ct. 2466, 2473–74 (2015)
   (Fourteenth Amendment). As the Ninth Circuit has explained, “[d]eliberate indifference is the
   conscious or reckless disregard of the consequences of one’s acts or omissions. It entails
   something more than negligence but is satisfied by something less than acts or omission for the
   very purpose of causing harm or with knowledge that harm will result.” Gantt v. City of Los
   Angeles, 717 F.3d 702, 708 (9th Cir. 2013).

           To succeed on their Eighth Amendment claim, Plaintiffs need to prove both objective
   and subjective deliberate indifference. Farmer, 511 U.S. at 842. Their Fourteenth Amendment
   claim, however, requires only that they prove objective deliberate indifference. Gordon v. Cty.
   of Orange, 888 F.3d 1118, 1124–25 (9th Cir. 2018) (“[C]laims for violations of the right to
   adequate medical care brought by pretrial detainees against individual defendants under the
   Fourteenth Amendment must be evaluated under an objective deliberate indifference
   standard”) (internal quotations omitted).

                         i.   Objective Deliberate Indifference

          To satisfy the objective prong, Plaintiffs must show an “objectively intolerable risk of
   harm.” Farmer, 511 U.S. at 842. The Ninth Circuit has established a four‐part test to determine
   objective deliberate indifference:

           (i) the defendant made an intentional decision with respect to the conditions
           under which the plaintiff was confined; (ii) those conditions put the plaintiff at
           substantial risk of suffering serious harm; (iii) the defendant did not take
           reasonable available measures to abate that risk, even though a reasonable
           official in the circumstances would have appreciated the high degree of risk
           involved—making the consequences of the defendant’s conduct obvious; and
           (iv) by not taking such measures, the defendant caused the plaintiff’s injuries.


    Page 13 of 21                        CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 14 of 21 Page ID #:1380



   Gordon, 888 F.3d at 1125. Plaintiffs have satisfied all four elements.

           The risk of harm within the Jail is undeniably high: at least 369 inmates have contracted
   COVID‐19 and the Jail lacks the ability to contain the infection. Because the virus is contagious,
   absent some dramatic change in course, the uninfected inmates are likely to contract the
   disease if they remain in the Jail. And the 488 medically vulnerable inmates are likely to get
   very sick and possibly die.

           The parties vigorously debate whether Defendants have complied with the CDC
   Guidelines. A review of the evidence submitted suggests that although Defendants may have a
   policy to comply with the CDC Guidelines, actual compliance has been piecemeal and
   inadequate.10 Defendants claim to give inmates soap and other personal hygiene supplies, but
   inmates report that they have not been given enough soap to frequently wash or clean their
   living spaces. (Compare Balicki Declaration ¶ 10 with Trace Declaration ¶ 2.) Defendants claim
   to quarantine new arrivals and those with a known exposure, but inmates declare that
   Defendants allow quarantined individuals to use the same common spaces as the general
   population. (Compare Balicki Declaration ¶ 7 with ¶ 14.) Defendants claim to be testing
   inmates, but inmates report that Defendants are not testing all suspected cases. (Compare
   Chiang Declaration ¶¶ 12, 13 with Seif Declaration ¶ 9; Herrera Declaration ¶¶ 6,10; Wagner
   Declaration ¶ 14.) Defendants claim that they have a policy to allow inmates to social distance,
   but inmates report that their bunks are not six feet apart and that social distancing is
   impossible in the common areas given the number of people. (Compare Balicki Declaration ¶ 9
   with Ahlman Declaration ¶¶ 7–8, 11–14; Bonilla Declaration ¶¶ 6–7; Ramirez Declaration ¶ 19;
   Lentz Declaration ¶ 12.)

          At the May 19, 2020 hearing Defendants insisted that the Court should ignore these
   inmate accounts because they are stale—compliance with the CDC Guidelines is evolving at the
   CDC Guidelines themselves are evolving. However, the current version of the relevant CDC
   Guidelines was issued March 23, 2020. If the Defendants were not in compliance with the CDC
   Guidelines over a month after the Guidelines were issued (when most of the inmate
   declarations were signed) there is no reason to expect that they have since come into
   compliance. Moreover, Plaintiffs have submitted recent supplemental declarations
   demonstrating that the noncompliance is ongoing. For example, on May 13, 2020, an inmate
   was tested for COVID‐19 after exhibiting symptoms but left in the tank with others who had not


           10
              To the extent that the OCSD officer testimony submitted by Defendants conflicts with
   the inmate testimony submitted by Plaintiffs, the Court finds the inmate testimony more
   credible. The officer testimony is general, brief, and only broadly describes the Jail’s policies—it
   fails to explain with specificity how the policies have been implemented and enforced and the
   degree of compliance. Conversely, the inmate testimony describes repeatedly and in exacting
   detail Defendants’ failures to implement the CDC Guidelines. Inmate testimony is replete with
   examples; officer testimony is devoid of it. Moreover, dozens of inmates submit corroborating
   declarations; while only three OCSD representatives submit declarations.

    Page 14 of 21                        CIVIL MINUTES—GENERAL              Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 15 of 21 Page ID #:1381



   been infected. (Ahlman Supplemental Declaration ¶ 3.) These continuing compliance failures
   are not isolated incidents that effect a single Plaintiff. When Defendants fail to quarantine
   symptomatic individuals or provide sufficient cleaning supplies, all inmates are at risk. Finally,
   Defendants have submitted no persuasive evidence contradicting the accounts of the inmates.
   While they submit testimony from three OCSD officers stating broadly that OCSD has policies to
   provide cleaning supplies, to quarantine individuals, and to test those with symptoms,
   Defendants fail to provide any specific examples of actual compliance with these policies (e.g.,
   detailed explanations of quarantine practices, numbers of cleaning supplies distributed, etc.).

           As Plaintiffs argued at the hearing, the numbers speak for themselves. Defendants’
   broad and unsupported claim of compliance is belied by the fact that there are 369 confirmed
   COVID‐19 cases in the Jail—up from only 26 confirmed cases less than a month ago on April 22,
   2020.11 Assuming a current Jail population of 2,826, the rate of COVID‐19 infection at the Jail
   is 12.4%. That number is astronomical compared to the rate of infection in the Orange County
   general population, which is about 0.14%.12 An individual incarcerated at the Jail is nearly one
   hundred times more likely to get COVID‐19 than the average resident of Orange County.13

           At the hearing, Defendants argued that the number of confirmed COVID‐19 cases is
   skyrocketing due to the increased availability of testing. The below chart maps the OCSD’s
   reported testing results from April 22, 2020 through May 18, 2020. It reveals there has been
   no recent dramatic surge in testing. Indeed, the rate of testing has remained relatively
   consistent since April 22, 2020, with the largest number of tests given on May 5, 2020—three
   weeks ago. Defendants, therefore, cannot simply explain away the soaring number of
   confirmed cases with a claim of increased testing. Moreover, of the 369 confirmed COVID‐19
   cases in the Jail, only 302 have recovered to date, meaning that are 57 inmates who likely
   contracted the virus within the past two weeks.

   //
   //
   //
   //
   //
   //
   //
   //

           11
                https://www.ocsd.org/documents/sheriff/COVIDStats4.22.20.pdf
           12
            Johns Hopkins University, COVID‐19 Status Report, Orange County
   https://bao.arcgis.com/covid‐19/jhu/county/06059.html
           13
            Given the dramatic disparity between the rates of infection at the Jail and in the
   general population, Defendants argument that Plaintiffs may be safer in the Jail than they
   would out of it is statistically absurd. (See Application Opposition at 21‐22.)


    Page 15 of 21                       CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 16 of 21 Page ID #:1382




                                     Jail COVID‐19 Testing Results
                                    April 22, 2020 ‐ May 18, 202014

                         Total          New                           Negative
          Date                                     Positive Tests                       Recovered
                        Tests15        Tests16                         Tests
    April 22, 2020         63           N/A              26             35                   10
    April 23, 2020         68             5              23             27                   12
    April 24, 2020        147            79              82             56                   14
    April 27, 2020        182            35              93             42                   17
    April 28, 2020        226            44              96             63                   20
    April 29, 2020        227             1             117             89                   22
    April 30, 2020        331             4             122             189                  22
    May 1, 2020           387            56             168             199                  23
    May 4, 2020           459            72             219             220                  27
    May 5, 2020           649           190             227             258                  31
    May 6, 2020           673            24             241             279                  33
    May 7, 2020           708            35             251             305                  41
    May 8, 2020           738            30             259             320                  54
    May 11, 2020          762            24             289             363                 100
    May 12, 2020          793            31             322             398                 117
    May 13, 2020          848            85             331             427                 126
    May 14, 2020          886            38             335             498                 135
    May 15, 2020          907            21             335             495                 135
    May 18, 2020          979            72             350             543                 196
    May 19, 2020          990            11             360             596                 199
    May 20, 2020         1,013           23             364             609                 235
    May 21, 2020         1,031           18             364             627                 252
    May 22, 2020         1,050           19             365             645                 261
    May 26, 2020         1,118           68             369             702                 302

         Based on all the evidence submitted, the Court concludes that Defendants are not
   complying meaningfully with the CDC Guidelines. Defendants are correct that the CDC
   Guidance “is not a statute, nor is it a mandate.” (See Application Opposition at 5.) What
   Defendants fail to appreciate with this argument, however, is that the CDC Guidance provide

           14
           Data pulled from daily .pdfs published on Orange County Sheriff’s Department,
   COVID‐19 in OC Jails at https://www.ocsd.org/about_ocsd/covid_19.
           15
            This figure also includes tests with pending results. The daily pending results figure
   has not been included in the chart.
           16
             The Court calculated the number of new tests given each day by taking the total test
   figure for each day and subtracting the total test figure from the day before.

    Page 16 of 21                       CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 17 of 21 Page ID #:1383



   guidance regarding the appropriate response to the risk presented by COVID‐19. The
   suggestions laid out in the CDC Guidelines represent expert medical advice regarding measures
   needed to limit the spread of COVID‐19. An institution that is aware of the CDC Guidelines and
   able to implement them but fails to do so demonstrates that it is unwilling to do what it can to
   abate the risk of the spread of infection. In other words, failure to comply demonstrates
   deliberate indifference toward the health and safety of the inmates. See Wilson v. Williams,
   2020 WL 1940882, at *1 (N.D. Ohio April 22, 2020) (finding Defendants acted with deliberate
   indifference, where despite some proactive measures by Defendants, the prisoners were
   unable to socially distance and where the prison had “shockingly limited available testing . . .”).
   It is not enough for Defendants to nominally comply with some portions of the Guidelines
   sometimes so that they can claim “we are testing” and “we are providing soap”—they must
   fully and consistently comply so that the compliance is an effective tool to abate the spread of
   infection.

           Moreover, the CDC Guidelines focus their advice on prevention and management of
   single suspected cases. They do not contemplate hundreds of infections within the population.
   Accordingly, the CDC Guidelines represent the floor, not the ceiling, of an adequate response to
   COVID‐19 at the Jail, with at least 369 COVID‐19 cases. As the rate of infection rises, so must
   the required response. The amount of care required in a prison with no suspected cases is far
   different than the amount of care required in an institution with hundreds of cases: one bar of
   soap a week may not be deliberately indifferent where there are no infections but it certainly is
   where—as here—there are hundreds of infected individuals with new cases daily. See
   Hernandez v. Cty. Of Monterey, 110 F. Supp. 3d 929, 942–45 (N.D. Cal. 2015) (finding that
   “known noncompliance” with CDC tuberculosis guidelines “strongly indicates deliberate
   indifference to a substantial risk of serious harm” and ordering officials to implement
   tuberculosis prevention policies). Rates of COVID‐19 infection at the Jail are skyrocketing, and
   Plaintiffs have demonstrated a likelihood of establishing that Defendants are deliberately
   indifferent to that fact.

                        ii.   Subjective Deliberate Indifference

          To succeed on their Eight Amendment claim, Plaintiffs must also prove subjective
   deliberate indifference. In other words, they must show that Defendants “knew[] of and
   disregard[ed] an excessive risk to inmate health or safety.” Estate of Ford v. Ramirez‐Palmer,
   301 F.3d 1043, 1050 (9th Cir. 2002) (quoting Farmer, 511 U.S. at 834 (1994)). Defendants
   undoubtedly know of the risks posed by COVID‐19 infections. Indeed, Defendant Barnes has
   been repeatedly warned by several organizations—including a group of Orange County Sherriff
   deputies—of the dangers from COVID‐19 in the Jail.17 Defendants also knew, by way of the CDC

           17
             See, e.g., Letter from Jacob Reisberg and Daisy Ramirez, ACLU of Southern California,
   to Sheriff‐Coroner Donald Barnes, Re: COVID‐19 Policy in Orange County Jails (Mar. 12, 2020)
   (ACLU So Cal warning sheriff of risks); Letter from Transforming Justice, et al., to Sheriff Don
   Barnes, et al., Re: COVID‐19 Containment in Orange County Jails and Courthouses (Mar. 17,

    Page 17 of 21                        CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 18 of 21 Page ID #:1384



   Guidelines, that failure to take certain precautionary measures would result in an increase in
   the spread of infections. The Court concludes that Plaintiffs have established the likelihood of
   subjective deliberate indifference. Accordingly, Plaintiffs have shown a likelihood of success on
   their Eight Amendment claim.

                    c. Disability Claims

           Defendants argue that Plaintiffs have not established a likelihood of success on their
   ADA and Unruh Act claims because they “do not allege, and cannot show, that Defendants
   discriminated against them because of their medical condition or other disability.” (Application
   Opposition at 21.) In response, Plaintiffs assert that they do not need to show intentional
   discrimination, the law only requires that they demonstrate that Defendants likely failed to
   provide reasonable accommodation. (Application Reply at 9.) Indeed, the Ninth Circuit has
   held a defendant’s failure to provide reasonable accommodations is “sufficient to demonstrate
   discrimination ‘by reason of’ disability.” McGary v. City of Portland, 386 F.3d 1259, 1265‐66
   (9th Cir. 2004). Because Plaintiffs have demonstrated that the Jail has failed to make
   reasonable accommodations to allow members of the Disabled Class to participate safely in the
   programs of the Jail, Plaintiffs have demonstrated a likelihood of success on their disability
   claim.

           2. Likelihood of Irreparable Harm

           A plaintiff must demonstrate she is likely to suffer irreparable harm in the absence of a
   preliminary injunction. See Winter, 555 U.S. at 20. The Ninth Circuit cautions that
   “[s]peculative injury does not constitute irreparable injury sufficient to warrant granting a
   preliminary injunction.” Caribbean Marine Servs. v. Baldridge, 844 F.2d 668, 674 (9th Cir.
   1988). A plaintiff seeking injunctive relief must demonstrate that “remedies available at law,
   such as monetary damages, are inadequate to compensate” for the injury. Herb Reed Enters.,
   LLC v. Fla. Entm’t Mgmt., 736 F.3d 1239, 1249 (9th Cir. 2013). “It is well established that the
   deprivation of constitutional rights ‘unquestionably constitutes irreparable injury.’” Melendres
   v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)).

          Plaintiffs have established a likelihood of irreparable harm. There are at least 369 cases
   of COVID‐19 in the Jail. Without additional measures to abate the spread, more inmates will
   contract the disease. Undoubtedly some will die. Certainly, there is no greater irreparable
   harm than death. Helling v. McKinney, 509 U.S. 25, 33 (1993) (holding that the Constitution
   protects those in detention against “a condition of confinement that is sure or very likely to
   cause serious illness and needless suffering the next week or month or year.” ); see also


   2020) (multiple community organizations); Letter from Tom Dominguez, Ass’n of Orange
   County Deputy Sheriffs, to Sheriff Don Barnes (Mar. 25, 2020) (deputies); Letter from
   Transforming Justice Orange County, et al., to Sheriff Don Barnes, et al., Re: COVID‐19 in Orange
   County Jails (Apr. 6, 2020) (multiple community organizations)

    Page 18 of 21                          CIVIL MINUTES—GENERAL         Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 19 of 21 Page ID #:1385



   Unknown Parties v. Johnson, 2016 WL 8188563, at *15 (D. Ariz. No. 18, 2016), (finding evidence
   of “medical risks associated with . . . being exposed to communicable diseases” adequate to
   establish irreparable harm).

           3. Balance of the Equities and Public Interest

          Where the government is the opposing party, balancing of the harm and the public
   interest merge. See Nken v. Holder, 556 U.S. 418, 435 (2009). Thus, the Court asks whether
   any significant “public consequences” would result from issuing the preliminary injunction.
   Winter, 555 U.S. at 24.

           Plaintiffs request extensive and explicit injunctive relief, which falls broadly into two
   categories. First, seek an order requiring Defendants to “[r]elease [members of the Medically‐
   Vulnerable and Disability Subclasses] within twenty‐four hours.” (Complaint at 61.) Second,
   they seek several remedial measures aimed at reducing the risk at the Jail, including an order
   requiring Defendants to “[i]mmediately adopt mitigation efforts to protect all Class Members
   not immediately released.” (Complaint at 61–64.) Because the public consequences of the two
   categories of injunctions are different, the Court will assess them separately.

                    i.   Mandating Compliance with CDC Guidelines

           The balance of equities and public interest tilt heavily Plaintiffs’ favor when
   contemplating compliance with the CDC Guidelines. “[I]t is always in the public interest to
   prevent the violation of a party’s constitutional rights.” Melendres, 695 F.3d at 1002 (quotation
   omitted). Moreover, there can be no public interest in exposing vulnerable persons to
   increased risks of severe illness and death. “Faced with . . . preventable human suffering, [the
   Ninth Circuit] ha[s] little difficulty concluding that the balance of hardships tips decidedly in
   plaintiffs’ favor.” Hernandez v. Sessions, 872 F.3d 976, 996 (9th Cir. 2017) (quoting Lopez v.
   Heckler, 713 F.2d 1432, 1437 (9th Cir. 1983)).

             Defendants argue that the balance of equities tilts in their favor because their “weighty
   interests are those of the general public in the orderly administration of the jails and in
   maintaining public safety.” (Application Opposition at 22.) This argument fails for two reasons.
   First, it inappropriately relies on a decision in which the Fifth Circuit found that enjoining a
   prison from following state law represented irreparable injury to the prison. See Valentine v.
   Collier, 956 F.3d 797, 803 (5th Cir. 2020) (“The district court’s injunction prevents the State
   from effectuating the Legislature’s choice and hence imposes irreparable injury.”) Here,
   Plaintiffs do not attempt to enjoin Defendants from following state law but to comply with
   guidelines issued by a federal agency. Second, compliance with CDC guidelines promotes the
   orderly administration of jails—an inmate population with a skyrocketing rate of infection is far
   from orderly. Accordingly, mandating compliance with the CDC Guidelines in the Jail serves the
   public interest.

   //

    Page 19 of 21                        CIVIL MINUTES—GENERAL            Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 20 of 21 Page ID #:1386



                    ii.   Release of Medically Vulnerable and Disabled Subclasses

           Plaintiffs, however, have not met their burden to prove that the balance of equities tilts
   in favor of releasing all medically vulnerable and disabled inmates. There are myriad risks of
   releasing incarcerated individuals without any consideration of crime committed, propensity to
   violence, or flight risk. Concerns that released inmates would commit crimes is far from
   “speculative”—many of the individuals in the proposed class have committed or are charged
   with violent crimes. Moreover, some pre‐trail inmates may pose a flight risk. Such a haphazard
   release of inmates could present a threat to public safety. Because it is plausible that the Jail
   could mitigate many of the risks presented by COVID‐19 with better compliance with the CDC
   Guidelines, Plaintiffs have not met their burden to demonstrate that the need for release
   outweighs the risks of releasing of 488 inmates without individualized assessments.18

                                            V.    CONCLUSION

         The Court GRANTS Plaintiffs’ Motion. The Court further GRANTS‐IN‐PART and DENIES‐
   IN‐PART Plaintiffs’ Application as follows:

          Defendants shall provide adequate spacing of six feet or more between incarcerated
           people so that social distancing can be accomplished in accordance with CDC guidelines;

          Defendants shall effectively communicate to all incarcerated people, including low
           literacy and non‐English‐speaking people, sufficient information about COVID‐19,
           measures taken to reduce the risk of transmission, and any changes in policies or
           practices to reasonably ensure that individuals are able to take precautions to prevent
           infection;

          Defendants shall ensure that each incarcerated person receives, free of charge, an
           individual supply of hand soap and paper towels sufficient to allow frequent hand
           washing and drying each day; an adequate supply of clean implements for cleaning such
           as sponges and brushes and disinfectant hand wipes or disinfectant products effective
           against the virus that causes COVID‐19 for daily cleanings;

          Defendants shall ensure that all incarcerated people have access to hand sanitizer
           containing at least 60% alcohol;

          Defendants shall provide access to daily showers and daily access to clean laundry,
           including clean personal towels and washrags after each shower;



           18
              Because the Court denies Plaintiffs’ request to release the Medically‐Vulnerable class,
   it need not decide several issues raised in the Application Opposition, including whether
   Plaintiffs are entitled to pursue section 2241 habeas relief.

    Page 20 of 21                          CIVIL MINUTES—GENERAL          Initials of Deputy Clerk NP/MG
Case 8:20-cv-00835-JGB-SHK Document 65 Filed 05/26/20 Page 21 of 21 Page ID #:1387



          Defendants shall require that all Jail staff wear personal protective equipment, including
           CDC‐recommended surgical masks, when interacting with any person or when touching
           surfaces in cells or common areas;

          Defendants shall require that all Jail staff wash their hands, apply hand sanitizer
           containing at least 60% alcohol, or change their gloves both before and after interacting
           with any person or touching surfaces in cells or common areas;

          Defendants shall take the temperature of all class members, Jail staff, and visitors daily
           (with a functioning and properly operated and sanitized thermometer) to identify
           potential COVID‐19 infections;

          Defendants shall assess (through questioning) each incarcerated person daily to identify
           potential COVID‐19 infections.

          Defendants shall conduct immediate testing for anyone (class members, Jail staff and
           visitors) displaying known symptoms of COVID‐19;

          Defendants shall ensure that individuals identified as having COVID‐19 or having been
           exposed to COVID‐19 receive adequate medical care and are properly quarantined
           (without resorting to cohorting, if possible), in a nonpunitive setting, with continued
           access to showers, recreation, mental health services, reading materials, phone and
           video visitation with loved ones, communications with counsel, and personal property;

          Defendants shall respond to all emergency (as defined by the medical community)
           requests for medical attention within an hour;

          Defendants shall provide sufficient disinfecting supplies, free of charge, so incarcerated
           people can clean high‐touch areas or items (including, but not limited to, phones and
           headphones) between each use;

          Defendants shall waive all medical co‐pays for those experiencing COVID‐19‐related
           symptoms.

   All other requests for relief in the Application are DENIED.


   IT IS SO ORDERED.




    Page 21 of 21                        CIVIL MINUTES—GENERAL             Initials of Deputy Clerk NP/MG
